Title: To Thomas Jefferson from Thomas Rodney, 12 September 1803
From: Rodney, Thomas
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Wheeling Monday Septr. 12th. 1803.
          
          In Compliance with your appointments in the Misisipi Territory I left Dover on the 14th. and Wilmington in Delaware the 21st. of August and arrived at this Place on the 5th. of this Instant—Mr. Wm. Shields whom I mentioned to you in a former Letter, comes with me, and Major Richard Claybourn of Virginia, who was recommended to me by several respectable Gentlemen and who Says he is known to you, arrived the next day—both of them are going With me to the Natchez—Not being able to procure a suitable Boat here ready made to decend the River we are obliged to wait the building a light Batteau which is to be ready in three days from this time so that in the Course of this Week we Shall leave this Place on our Voiage down the Rivers—What time it may take us to reach Natchez Seems uncertain and will depend on Circumstances—Some of those who are used to the business of decending these Rivers Say we may go down in a light boat in four weeks others Say five and others Six weeks—It is Said by those who reside here that they Never saw less water in the Ohio—many Riffs or shoals have not more than 15 or 18 Inches water over them, but as our Batteau will not draw more than 8 or 10 Inches water none of them will Stop us. 
          Captn. Lewis left here on Fryday last—he had some trouble in Coming from Pittsburg down here by having to unload and to have his Barge drawn by Oxen over several riffs or Shoals—before he left here he made his boat as light as possible by putting his lading in several Canoes—we heard of him after he had passed 16 miles below this, when he had passed Several of the worst riffs or Shoals below this place without their stoping him and probably he will Soon reach better waters—yet as Our Boat is much Lighter than his we Expect to Overtake him before he gits out of the Ohio. With Sentiments of the highest respect and Esteem I remain
          Your Most Obedient
          
            
              Thomas Rodney
            
          
        